Title: To Thomas Jefferson from James Mease, 1 April 1806
From: Mease, James
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            St. Simons Georgia April 1. 1806
                        
                        I take the liberty to inform you, that I have engaged with Messr Birch and Small in Philada. to edit a work
                            entitled “Wonders of nature and art, or a concise account of whatever is most Curious and remarkable in the world, Whether
                            relating to its animal vegetable and mineral productions, or to the manufactures, buildings and inventions of its
                            inhabitants.” The Author of the work is the Revd. Thos Smith and was published in London in 1803.—He has exhibited much
                            industry in the compilation of the work but has still left great room for improvements. On the subject of the United
                            States he is particularly deficient, and it is on this part that I am anxious to bestow my attention, in order to render
                            it as interesting as possible. I intend to confine my additions so as to make two volumes; the work will then consist of
                            14 octodecimo vols.
                        Knowing the interest you take in the promotion of the Welfare of your Country, and of its literature; I with
                            much diffidence apply for some assistance which I concieve it is in your power to afford me in my present labours, from
                            the communications to you on the subject of Louisiana. The pamphlets and its appendix first published are to be had in
                            Philada; which together with Austin’s account of the Lead Mines will furnish some interesting documents: but the
                            observations of Mr Dunbar made during his excursion up the Washita would I conceive add much to the stock of interesting
                            information, and could I be favoured with a copy of the extracts from them which you have communicated to Congress, they
                            should be gratefully and thankfully Received.
                        Should it please Providence to Spare the life of Capt. Lewis, what an account may we not expect from him! If
                            any thing could tend to increase the admiration of your character with those who are free from prejudice or the low
                            passion of envy, or to secure to you the unfading laurels of a candid posterity, it would be the happy conception of an
                            expedition from which millions yet unborn cannot fail to derive the most solid advantages. While new sources of trade will
                            thereby be opened to our enterprising citizens, a foundation will be laid for the civilization of the aborigines, by
                            teaching them the superior benefits resulting from peace and domestic occupations, the practice of agriculture, and the
                            possession of property, when compared with their wild and hunting life; and thus, after having largely contributed to
                            secure the freedom and independence of your native soil, you will enjoy the pleasing recollection, after closing your
                            political career, of having preserved it in peace, of increasing its wealth, and contributing to the happiness of all
                            connected with it.—
                        With the utmost Sincerity I remain your humble Servt.
                        
                            James Mease
                            
                        
                        
                            P.S. I came here with Mr. Butler in December last, & regretted very much that the expedition with which
                                I was obliged to travel in consequence of his illness at Fredericksburg prevented me from paying my respects to you as
                                I passed through Washington. I shall return by water to Philada. in two weeks.—
                        
                    